Citation Nr: 0419065	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  97-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post 
dislocation of right hip with arthritis, currently rated as 
20 percent disabling.

2.  Entitlement to service connection for a left knee 
disability as secondary to the service-connected right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to September 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which increased the rating for status 
post dislocation of right hip with arthritis from 10 to 20 
percent, and denied service connection on a secondary basis 
for left hip and bilateral knee disabilities.  In a February 
2004 rating, the RO granted service connection for the left 
hip and right knee disabilities as secondary to the service-
connected right hip disability.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  A left knee disability, if present, was not caused or 
worsened by service-connected disability.

3.  The veteran's right hip disability is manifested by 
limitation of motion, but flexion of the hip is not limited 
to less than 30 degrees; .


CONCLUSIONS OF LAW

1.  Left knee disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2003).

2.  The schedular criteria for an evaluation in excess of 20 
percent for right hip disability are not met.  U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the veteran that he should submit any 
pertinent evidence in his possession.

The record reflects that in a VCAA letters dated in May 2003 
and February 2004, the RO informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required from him in order for VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Although the RO did 
not specifically request the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
that would be pertinent to his claims and requested him to 
submit such evidence or provide the information necessary for 
the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the service medical records and 
all pertinent post-service medical evidence have been 
obtained and that the veteran has been afforded appropriate 
VA orthopedic examinations.  The veteran has not identified 
any additional evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 22, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the veteran's claims were initially adjudicated 
prior to the enactment of the VCAA.  Following the provision 
of the required VCAA notice, the RO readjudicated the 
veteran's claims based upon a de novo review of the record.  
There is no indication in the record or reason to believe 
that the RO's determinations would have been different if the 
claims had not been previously adjudicated.  Therefore, the 
Board is satisfied that there is no prejudice to the veteran 
and that no useful purpose would be served by remanding the 
case to the RO for further consideration.

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Left Knee Disability

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

There is no medical evidence suggesting the presence of left 
knee disability in service or until many years thereafter.  
In fact, clinical evaluations of the veteran's left knee have 
consistently been negative, although mild degenerative joint 
disease of the left knee was diagnosed on a VA examination in 
August 1998 on the basis of X-ray findings in May 1995.  The 
August 1998 examiner pointed out that there were no symptoms 
associated with the left knee arthritis.

The medical evidence addressing the etiology of the veteran's 
alleged left knee disability consists of the reports of VA 
examinations in November 1996 and May 2003.  The November 
1996 examiner diagnosed no left knee disorder and stated that 
the veteran's reported left knee pain was not related to the 
service-connected right hip disability.  The May 2003 
examiner noted that the veteran indicated that his left knee 
was asymptomatic and that the examination of the veteran's 
left knee was unremarkable.  The examiner therefore opined 
that it was less likely than not that there was a causal 
relationship between the veteran's service-connected right 
hip disability and the alleged left knee disability.

In fact, the evidence of a nexus between the veteran's 
service-connected right hip disability and the claimed left 
knee disability is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  

III.  Right Hip Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service medical records reveal that the veteran sustained an 
injury to his right hip in when he tripped over a box and 
fell.  A December 1957 rating action granted service 
connection for dislocated right hip, and assigned a 
noncompensable rating effective from September 1957.  By 
rating decision of February 1979, the rating was increased to 
10 percent.  

An April 1994 VA X-ray examination of the veteran's right hip 
disclosed progressive degenerative changes with cystic 
degenerative and productive bony changes.  

In June 1994, the veteran filed a claim for an increased 
rating for the service-connected right hip disability.  In 
the rating decision currently on appeal, the rating for the 
veteran's right hip disability was increased to 20 percent.

On VA examination in May 1995, the veteran complained of pain 
in the right buttock and groin area, radiating down the thigh 
after resting, especially in the morning, and worsening pain 
with long walks, with radiation into the right knee.  The 
examiner noted that the veteran walked with a slight limp on 
the right.  Trendelenburg test was positive on the right 
side.  There was a slightly weaker oblique quadriceps muscle 
on the right than the left, with a half-inch difference in 
circumference of the right thigh muscles versus the left 
ones.  Overall strength was 5/5.

Ranges of motion of the right hip were flexion of 125 
degrees, internal rotation 0 degrees, external rotation of 15 
degrees, adduction of 10 degrees, and abduction of 30 
degrees.  There was no flexion contracture.

The examiner diagnosed status post dislocation of the right 
hip, with progressive degenerative joint disease.  The 
examiner stated that the disorder was moderately severe.  

A VA outpatient record dated in February 1996 notes 
complaints of increased pain after sitting.  The veteran was 
able to walk about one-quarter mile without a cane.  There 
was no erythema, tenderness, or gross deformity of the right 
hip.  Quadriceps muscle was positive for wasting, and there 
was no flexion contracture.  Ranges of motion in degrees were 
flexion of 100, internal rotation of 5, external rotation of 
10 with pain, adduction of 25, and abduction of 15.

At a November 1996 VA examination, the veteran complained of 
right hip pain.  The examination disclosed that he ambulated 
with an antalgic gait.  The right hip showed no swelling, 
redness, increased temperature, ecchymosis, scar formation, 
or ulcerations.  Trendelenburg test was negative, and motor 
and sensory intact.  Ranges of motion were flexion of 90 
degrees, extension of 0 degrees, internal rotation of 0 
degrees, external rotation of 20 degrees, and abduction of 10 
degrees.  X-rays of the right hip demonstrated joint space 
narrowing with degenerative joint disease.  The pertinent 
diagnosis was post-traumatic degenerative joint disease of 
the right hip.  

A November 1996 private X-ray examination disclosed 
degenerative changes, sclerosis, and joint space narrowing.

The report of an August 1998 VA examination reflects 
complaints of hip pain bilaterally, right more than left.  
Ranges of motion in degrees were flexion of 100, external 
rotation of 35, and abduction 45 degrees.  Internal rotation 
was neutral.  The examiner noted that the November 1996 X-
rays disclosed changes consistent with mild osteoarthritis of 
the right hip.  The examiner diagnosed status post right hip 
dislocation, degenerative joint disease of right hip with 
range of motion restriction.  

January 2002 Holy Cross Medical Group clinical notes report 
complaints of discomfort in the right hip, and pain in the 
groin and lateral hip region for which the veteran took 
Tylenol and Vioxx.  A persistent right lurch was observed on 
standing.  Gait was not particularly antalgic, and no 
assistive devices were used.  Stride length was grossly 
equal.  The veteran admitted he did not really perceive a 
difference in leg length, but had been told that the left leg 
was short.  Lying supine, the private orthopedic physician 
noted there was no gross difference in leg length.  There was 
no postural deformity, or obvious atrophy involving either 
lower extremity.  The veteran moved from sitting to the 
supine position without abnormalities.  Ranges of motion of 
the right hip were flexion of 110, extension full, abduction 
of 20 degrees and adduction neutral.  Internal or external 
rotation from a 20 degree externally rotated posture caused 
groin pain, as did straight leg raising.  Underlying 
tenderness was absent on palpation.  Sensation was intact to 
pinwheel, and deep tendon reflexes were diminished 
bilaterally.  

Two radiographic views of the right hip showed complete loss 
of the superolateral joint space, with bone-on-bone 
deformity, sclerosis, and the development of peripheral 
spurring.  May 2001 X-rays showed complete loss of 
superolateral joint space, sclerosis and spurring.  The 
diagnosis was post-traumatic arthritis, right hip, 
symptomatic.  The physician opined that hip replacement 
surgery would be premature at that time.  

On a May 2003 VA examination, the veteran rated hip pain as 6 
on a scale of 10, worse after walking, after playing nine 
holes of golf, riding in a cart, or sitting.  He denied 
swelling or erythema, but reported fatigability and lack of 
endurance secondary to right hip pain, and said he ambulated 
with assistance of a cane.  The examiner noted that there 
were no motor deficits or vascular symptomatology, numbness, 
or paresthesias.  The physician estimated a 30 percent 
functional impairment of the hips due to additional 
limitation of motion and pain on use.  As to functional 
limitation on employment, he was noted as retired for 
approximately three years.  However, he stated that hip pain 
limited his ability to engage in sports activities such as 
racquetball, tennis, handball, golf and running.  He also 
stated that he had difficulty bending over to tie his 
shoelaces.  He was unable to take long walks or cross his 
legs.

Physical examination revealed a significant right-sided limp.  
He was able to squat with complaints of pain.  No leg length 
discrepancy was appreciated.  Girth of the thighs measured 
three inches above the patella was 18 inches on the right and 
17 and 1/2 inches on the left.  The calf was 14 1/2 inches 
bilaterally.  Ranges of motion of the right hip in degrees 
were flexion of 105, with onset of pain at 90 degrees, 
passive flexion to 110 with increased pain, active extension 
of 5 degrees, passive of 10 degrees secondary to pain, 
internal rotation of 10 degrees, external of 10 degrees, 
adduction of 25 degrees, and abduction of 35 degrees.  
Neurovascular examination was grossly intact, with motor 
strength of the right hip approximately 4/5, secondary to 
pain.  The pelvis was level.  Deep tendon reflexes on right 
patellar reflex was 2+; straight leg raising was negative.  
The diagnosis was advanced degenerative joint disease of the 
right hip with limitation of motion and pain, post-traumatic.  

An October 2003 private orthopedic examination revealed 
difficulty sleeping due to right leg and hip pain.  The 
veteran was noted to walk with a limp with a quarter-inch 
discrepancy, right shorter than left.  He had difficulty 
putting his shoes and socks on.  He had no internal rotation, 
with a 5 degree external rotation contracture.  Flexion of 
the thigh on the right hip was 90 degrees.  Musculature was 
reasonable bilaterally.  There was no radicular pain and 
vascular supply was normal.  X-rays revealed evidence of 
osteoarthrosis of the right hip.  November 2003 private notes 
reflect complaints of right knee pain, and an opinion 
relating to the right knee.  Right hip replacement was 
discussed as a future option.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

An evaluation in excess of 20 percent is not authorized for 
limitation of abduction, adduction, rotation or extension of 
the thigh.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251 and 
5253.  

Limitation of flexion of the thigh warrants a 20 percent 
rating if flexion is limited to 30 degrees, a 30 percent 
rating if flexion is limited to 20 degrees, or a 40 percent 
rating if flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

Normal hip flexion is from zero to 125 degrees.  38 C.F.R. § 
4.71, Plate II.

The record demonstrates that the veteran has substantial 
limitation of motion of his right hip, primarily due to pain 
and resulting lack of endurance.  The May 2003 examiner 
estimated that there was a 30 percent increase in functional 
impairment on repeated use.  Range of motion testing has 
consistently disclosed that the veteran is able to flex the 
right thigh to 90 or more degrees.  In addition, the May 2003 
examiner stated that the veteran's pain on flexion began at 
90 degrees.  Since the currently assigned evaluation 
contemplates limitation of flexion to 30 degrees, it is clear 
that an evaluation in excess of 20 percent is not warranted 
on the basis of limitation of motion.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent.  
The veteran does not have a fracture or malunion of the 
femur, his right hip is not ankylosed and there is no 
suggestion of a flail hip joint.  Therefore, the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255 
are nor for application.  In addition, the Board has found no 
other schedular basis for assigning a higher rating.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  However, the 
record reflects that the veteran has not required frequent 
hospitalization for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation of 20 percent.  Therefore, referral of 
this case for extra-schedular consideration is not in order.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for left knee disability on 
a secondary basis is denied.

Entitlement to an increased rating for status post 
dislocation of right hip with arthritis is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



